208 S.W.3d 351 (2006)
Frances M. REITER, Respondent,
v.
Larry G. REITER, Appellant.
No. WD 66615.
Missouri Court of Appeals, Western District.
December 19, 2006.
*352 Michael Chester McIntosh, Independence, MO, for appellant.
Bradley P. Grill, Kansas City, MO, for respondent.
Before ROBERT G. ULRICH, P.J., HAROLD L. LOWENSTEIN, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM.
Larry G. Reiter appeals the judgment of the trial court in the proceedings concerning the dissolution of his marriage to Frances M. Reiter.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).